SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated financial statements at September 30, 2013 and 2012 with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Contents Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Changes in Shareholders’ Equity 7 Consolidated Statement of Cash Flows 8 Consolidated notes to the financial statements 9 1. The Company and its operations 9 2. Basis of preparation of interim financial information 9 3. Basis of consolidation 10 4. Summary of significant accounting policies 10 5. Cash and cash equivalents 11 6. Marketable securities 11 7. Trade and other receivables 11 8. Inventories 12 9. Acquisitions, disposal of assets and legal mergers 13 10. Investments 16 11. Property, plant and equipment 17 12. Intangible assets 18 13. Exploration for and evaluation of oil and gas reserves 19 14. Trade payables 20 15. Finance debt 20 16. Leases 24 17. Related parties 24 18. Provision for decommissioning costs 26 19. Taxes 27 20. Employee benefits (Post-Employment) 29 21. Shareholders’ equity 31 22. Sales revenues 31 23. Other operating expenses, net 31 24. Expenses by nature 32 25. Net finance income (expense) 32 26. Supplementary statement of cash flows information 33 27. Segment Information 34 28. Provisions for legal proceedings, contingent liabilities and contingent assets 38 29. Guarantees for concession agreements for petroleum exploration 42 30. Risk management and derivative instruments 42 31. Fair value of financial assets and liabilities 51 32. Subsequent events 52 33. Information Related to Guaranteed Securities Issued by Subsidiaries 53 Report of Independent Registered Public Accounting Firm Report of independent registered public accounting firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have reviewed the accompanying condensed consolidated statement of financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of September 30, 2013, the related condensed consolidated statement of income, of cash flows and of comprehensive income for the three-month periods ended September 30, 2013 and September 30, 2012 and the condensed statement of changes in shareholders’ equity for the nine-month period ended September 30, 2013. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December31, 2012, and the related consolidated statements of income, of comprehensive income, of cash flows (not presented herein) and of shareholders’ equity for the year then ended, and in our report dated February4, 2013, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December31, 2012, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil October 25, 2013 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position (In millions of US Dollars) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 5 17,646 13,520 Trade payables 14 11,621 12,124 Marketable securities 6 8,317 10,431 Current debt 15 8,139 7,479 Trade and other receivables, net 7.1 9,650 11,099 Finance lease obligations 16.1 18 18 Inventories 8 15,054 14,552 Taxes payable 19.1 4,965 6,128 Recoverable taxes 19.1 6,837 5,572 Dividends payable 21.2 − 3,011 Advances to suppliers 608 927 Employee compensation (payroll, profit sharing and related charges) 2,906 2,163 Non-current assets held for sale 1,947 142 Pension and medical benefits 20 747 788 Others 1,486 1,551 Non-current liabilities held for sale 9.3 457 − Others 2,522 2,359 61,545 57,794 31,375 34,070 Non-current assets Non-current liabilities Long-term receivables Non-current debt 15 104,258 88,484 Trade and other receivables, net 7.1 4,397 4,441 Finance lease obligations 16.1 82 86 Marketable securities 6 149 176 Deferred taxes 19.2 20,466 19,213 Judicial deposits 28.2 2,700 2,696 Pension and medical benefits 20 19,282 19,600 Deferred taxes 19.2 9,420 8,535 Provisions for legal proceedings 28 1,548 1,265 Other tax assets 19.1 5,404 5,223 Provision for decommissioning costs 18 8,272 9,441 Advances to suppliers 3,441 3,156 Others 966 772 Others 1,809 1,887 27,320 26,114 154,874 138,861 Shareholders' equity 21 Investments 10.1 6,774 6,106 Share capital 107,371 107,362 Property, plant and equipment 11 208,362 204,901 Additional paid in capital 361 349 Intangible assets 12 36,105 39,739 Profit reserves 76,396 67,236 251,241 250,746 Accumulated other comprehensive income (loss) (31,073) (14,376) Attributable to the shareholders of Petrobras 153,055 160,571 Non-controlling interests 802 1,152 Total Equity 153,857 161,723 Total Assets 340,106 334,654 Total liabilities and shareholder's equity 340,106 334,654 See the accompanying notes to the financial statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income (In millions of Dollars, except earnings per share) Note Jan-Sep/2013 Jan-Sep/2012 Sales revenues 22 105,869 108,443 Cost of sales (80,135) (79,920) Gross profit 25,734 28,523 Income (expenses) Selling expenses (3,634) (3,776) General and Administrative expenses (3,713) (3,768) Exploration costs (2,193) (2,949) Research and development expenses (882) (801) Other taxes (328) (255) Other operating expenses, net 23 (2,282) (3,386) (13,032) (14,935) Net income before financial results, profit sharing and income taxes 12,702 13,588 Net finance income (expense) 25 (1,465) (3,281) Share of profit (loss) of equity-accounted investments 482 (45) Net income before income taxes 11,719 10,262 Income taxes 19.3 (3,502) (3,104) Net income 8,217 7,158 Net income (loss) attributable to: Shareholders of Petrobras 8,334 7,271 Non-controlling interests (117) (113) 8,217 7,158 Basic and diluted earnings per weighted-average of common and preferred share in U.S. dollars 21.3 0.64 0.56 See the accompanying notes to the financial statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income (In millions of US Dollars) Jan-Sep/2013 Jan-Sep/2012 Net income 8,217 7,158 Other comprehensive income: Items that will not be reclassified to profit or loss: Deemed cost of associates 3 4 Cumulative translation adjustments (13,907) (13,694) Actuarial gains / (losses) on defined benefit pension plans (5) Items that may be reclassified subsequently to profit or loss: Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity 6 422 Reclassified to profit or loss (43) 2 Unrealized gains / (losses) on cash flow hedge Recognized in shareholders' equity (4,487) − Reclassified to profit or loss 160 6 Deferred income tax 1,489 (143) (16,784) (13,403) Total comprehensive income (loss) (8,567) (6,245) Comprehensive income (loss) attributable to: Shareholders of Petrobras (8,355) (6,008) Non-controlling interests (212) (237) Total comprehensive income (loss) (8,567) (6,245) See the accompanying notes to the financial statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity (In millions of US Dollars) Additional paid in capital Accumulated other comprehensive income Profit Reserves Share Capital Incremental costs directly attributable to the issue of new shares Change in interest in subsidiaries Cumulative translation adjustment Other comprehensive income Actuarial gains (losses) on defined benefit pension plans Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity Balance at December 31, 2011 − − Impact of the amendment to IAS 19 − Balance at January 1, 2012 107,355 (279) 595 7,697 246 (4,399) 6,812 1,108 727 51,577 (82) 171,357 1,272 172,629 Capital increase with reserves 7 − (7) − Capital increase - issue of new shares − Cumulative translation adjustments − − − (13,570) − 598 (12,972) (124) (13,096) Unrealized gains on available-for-sale securities and cash flow hedge, net of taxes − 287 − 287 − 287 Realization of deemed cost − (4) − 4 − − − Actuarial gains (losses) on defined benefit pension plans, net of taxes − Change in interest in subsidiaries − − 30 − 30 61 91 Net income − 7,271 7,271 (113) 7,158 Distributions: Allocation of net income − Dividends − (1,466) (1,466) (17) (1,483) Balance at September 30, 2012 107,362 (279) 625 (5,873) 529 (4,399) 6,812 1,108 720 51,577 6,325 164,507 1,079 165,586 Balance at January 01, 2013 107,362 (279) 628 (6,732) 102 (7,748) 7,364 1,645 729 57,582 (82) 160,571 1,152 161,723 Capital increase with reserves 9 − (9) − Change in interest in subsidiaries − Cumulative translation adjustments − − − (13,812) − 830 (12,982) (95) (13,077) Unrealized (losses) on available-for-sale securities and cash flow hedge, net of taxes − (2,875) − (2,875) − (2,875) Realization of deemed cost − (3) − 3 − − − Actuarial gains (losses) on defined benefit pension plans, net of taxes − (5) − (5) − (5) Change in interest in subsidiaries − − 12 − 12 (143) (131) Net income − 8,334 8,334 (117) 8,217 Distributions: Allocation of net income − Dividends − 5 5 107,371 (279) 640 (20,544) (2,776) (7,753) 7,364 1,645 720 57,582 9,085 153,055 802 153,857 Balance at September 30, 2013 107,371 361 (31,073) 76,396 153,055 802 153,857 See the accompanying notes to the financial statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows (In millions of US Dollars) Jan-Sep/2013 Jan-Sep/2012 Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 8,334 7,271 Adjustments for: Non-controlling interests (117) (113) Share of (profit) loss of equity-accounted investments (482) 45 Depreciation, depletion and amortization 9,892 8,241 Impairment 391 557 Exploration expenditures written off 1,341 2,118 Gains/(losses) on disposal of non-current assets (827) − Foreign exchange variation, indexation and finance charges 2,009 4,011 Deferred income taxes, net 3,422 1,926 Pension and medical benefits (actuarial expense) 1,961 1,578 Increase/(Decrease) in assets Trade and other receivables, net 300 (649) Inventories (2,216) (1,913) Other assets (479) (902) Increase/(Decrease) in liabilities Trade payables 343 1,827 Taxes payable (3,022) (1,282) Pension and medical benefits (537) (483) Other liabilities 1,242 (19) Net cash provided by operating activities 21,555 22,213 Cash flows from Investing activities Investments in exploration and production of oil and gas (17,683) (15,631) Investments in refining, transportation and marketing (9,408) (9,514) Investments in gas and power activities (1,706) (1,285) Investments in international activities (1,639) (1,676) Investments in distribution activities (277) (430) Investments in biofuel activities (51) (19) Other investments (387) (626) Receipts from disposal of assets (disinvestment) 2,064 − Investments in marketable securities 1,461 951 Dividends received 93 113 Net cash (used in) investing activities (27,533) (28,117) Cash flows from Financing activities Acquisition of Non-controlling interest (98) 48 Financing and loans, net Proceeds from long-term financing 33,907 18,857 Repayment of principal (15,699) (9,096) Repayment of interest (4,186) (3,807) Dividends paid (2,655) (3,272) Net cash provided by financing activities 11,269 2,730 Effect of exchange rate changes on cash and cash equivalents (1,165) (1,017) Net increase/ (decrease) in cash and cash equivalents in the period 4,126 (4,191) Cash and cash equivalents at the beginning of the period 13,520 19,057 Cash and cash equivalents at the end of the period 17,646 14,866 See the accompanying notes to the financial statements. 8 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 – Interim Financial Reporting as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. This interim financial information presents the significant changes which occurred in the period, avoiding repetition of certain notes to the financial statements previously reported. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2012, which include the full set of notes. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 - The effects of changes in foreign exchange rates. All assets and liabilities are translated into U.S. dollars at the closing rate at the date of the financial statements; income and expenses, as well as the cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the consolidated statements of changes in shareholders’ equity. The cumulative translation adjustments were set to nil at January 1, 2009 (the date of transition to IFRS). The consolidated interim financial information was approved and authorized for issue by the Company’s Board of Directors in a meeting held on October 25, 2013. Accounting estimates The preparation of the interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions and income taxes. Notwithstanding Management uses assumptions and judgments that are reviewed periodically, the actual results could differ from these estimates. New and amended standards adopted by the Company New and amended standards issued by the IASB were effective for annual periods beginning on or after January 1, 2013 and were adopted by the Company as set out in note 4.17 (New standards and interpretations) of our consolidated financial statements for the year ended December 31, 2012. 9 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The amended version of IAS 19 – Employee benefits eliminated the option to defer actuarial gains and losses (corridor approach) and requires net interest to be calculated by applying the discount rate used for measuring the obligation to the net benefit asset or liability. The impact of the adoption of the amended standard on the consolidated financial statements for the year ended December 31, 2012 is an increase in net actuarial liability of US$10,325 (US$6,118 at January 1, 2012), an increase in deferred tax assets of US$3,009 (US$1,637 at January 1, 2012) and a decrease of US$7,316 in the shareholders´ equity (US$4,481 at January 1, 2012), as set out below: a) Statement of financial position As presented (*) Impact of IAS 19 amendment Restated As presented (*) Impact of IAS 19 amendment Restated Assets Current Assets 57,794 57,794 64,592 64,592 Long-term Receivables 23,105 3,009 26,114 22,462 1,637 24,099 Investments 6,106 6,106 6,530 6,530 Property, Plant and Equipment 204,901 204,901 182,918 182,918 Intangible Assets 39,739 39,739 43,412 43,412 331,645 3,009 334,654 319,914 1,637 321,551 Liabilities Current Liabilities 34,070 34,070 36,364 36,364 Non-current Liabilities 128,536 10,325 138,861 106,440 6,118 112,558 Shareholders' equity attributable to the Shareholders of Petrobras 167,887 (7,316) 160,571 175,838 (4,481) 171,357 Non-controlling Interests 1,152 1,152 1,272 1,272 331,645 3,009 334,654 319,914 1,637 321,551 (*) As presented for the period ended December 31, 2012. The adoption of the remaining new and amended standards had no material impact on the financial statements of the Company. 3. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries and special purpose entities. There were no significant changes in the consolidated entities in the nine-month period ended September 30, 2013. The main acquisitions, disposal of assets and legal mergers are presented in note 9. 4. Summary of significant accounting policies The same accounting policies and methods of computation were followed in this consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2012, except for the adoption of new standards and revisions, as described in note 2.2. 10 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 5. Cash and cash equivalents Cash at bank and in hand 1,016 990 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 6,292 8,329 Other investment funds 219 208 6,511 8,537 - Abroad 10,119 3,993 Total short-term financial investments 16,630 12,530 Total cash and cash equivalents 17,646 13,520 6. Marketable securities Trading securities 8,309 10,222 Available-for-sale securities 19 239 Held-to-maturity securities 138 146 8,466 10,607 Current 8,317 10,431 Non-current 149 176 Trading and available-for-sale securities refer mainly to investments in government Treasury notes that have maturities of more than 90 days. The current asset classification reflects the expectation of their realization in the short term. 7. Trade and other receivables Trade and other receivables, net Trade receivables Third parties 9,424 10,785 Related parties (Note 17) Joint ventures and associates 720 780 Receivables from the electricity sector 2,078 1,937 Petroleum and alcohol accounts -Federal Government 374 409 Other receivables 2,849 3,081 15,445 16,992 Provision for impairment of trade receivables (1,398) (1,452) 14,047 15,540 Current 9,650 11,099 Non-current 4,397 4,441 11 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Changes in the provision for impairment of trade receivables Opening balance 1,452 1,487 Additions (*) 133 300 Write-offs (*) (62) (203) Cumulative translation adjustment (125) (132) Closing balance 1,398 1,452 Current 794 854 Non-current 604 598 (*) Includes exchange differences arising from translation of the provision for impairment of trade receivables in companies abroad. Trade and other receivables overdue - Third parties Up to 3 months 559 769 From 3 to 6 months 170 156 From 6 to 12 months 228 181 More than 12 months 1,655 1,587 2,612 2,693 8. Inventories Products: Oil products (*) 5,758 5,880 Fuel Alcohol (*) 147 161 5,905 6,041 Raw materials, mainly crude oil (*) 7,186 6,452 Maintenance materials and supplies (*) 1,818 1,882 Others 196 222 15,105 14,597 Current 15,054 14,552 Non-current 51 45 (*) Includes imports in transit. 12 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 9. Acquisitions, disposal of assets and legal mergers Acquisition of assets Araucária Nitrogenados S.A. On June 1, 2013, Petrobras started to control Araucária Nitrogenados S.A. (FAFEN-PR), under an agreement to acquire all shares of the company executed with Vale S.A. on December 18, 2012. The transaction was approved by the Brazilian Antitrust Regulator (CADE) on May 15, 2013. The transaction price consideration was US$ 234 which will be settled through Petrobras’ leasing income from mineral rights for properties operated by Vale in Sergipe. The assessment of the fair value of assets and liabilities is ongoing and will be completed within 12 months from the date control of the company was granted. Termoaçu On May 14, 2013, Petrobras entered into a contractual arrangement with Neoenergia to acquire its 23.13% interest in the share capital of Termoaçu. Petrobras increased its interest in Termoaçu to 100% as from the completion of the transaction, which was subject to the approval of Agência Nacional de Energia Elétrica – ANEEL, obtained on June 14, 2013 and consent of Conselho Administrativo de Defesa Econômica – CADE, obtained on August 14, 2013. The total consideration received, after price adjustments, was US$74. The fair value measurements of the acquired identifiable assets and liabilities will be concluded within 12 months. Disposal of assets Brasil PCH On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of the voting stock, for a total consideration of US$304. The completion of the transaction is subject to the approval of Conselho Administrativo de Defesa Econômica - CADE and consent of Agência Nacional de Energia Elétrica – ANEEL. Due to the approval of the transaction by the Board of Directors of the Company, on September 30, 2013 the carrying amount of Petrobras’ interest in Brasil PCH was classified as an asset held for sale under current assets. Formation of joint venture to operate in Exploration and Production (E&P) in Africa On June 14, 2013, the Board of Directors of Petrobras approved the agreement between Petrobras International Braspetro B.V. (PIBBV), a subsidiary of Petrobras, and BTG PactuaI E&P B.V, a subsidiary of Banco BTG PactuaI S.A., to form a joint venture to operate in the exploration and production of oil and gas in Africa, comprised of assets in Angola, Benin, Gabon, Namibia, Nigeria and Tanzania. BTG PactuaI E&P B.V. acquired 50% of the joint-venture shares of Petrobras Oil & Gas B.V. (PO&G), previously held by PIBBV, for the total amount of US$ 1,548. The transaction was concluded on June 28, 2013 and the Company recognized earnings of US$921, as set out below: 13 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Gain on disposal of assets 751 Fair value measurement of remaining assets 751 Impairment of investments in Angola and Tanzania (581) 921 Effects on Profit or Loss: Other operating income (expenses), net 751 Share of profit of equity-accounted investments 170 As the transaction is subject to approval by the governments of Angola and Tanzania, relatively to the assets located in those countries, at September 30, 2013 the carrying amount of the disposed investments was classified as held for sale, under current assets. The partnership’s investment in PO&G was classified as a joint venture, therefore unconsolidated, reflecting the corporate structure and the terms of the shareholders' agreement, signed on June 28, 2013. Companhia Energética Potiguar On August 16, 2013, Petrobras entered into an agreement with Global Participações Energia S.A. to dispose of its 20% interest in the voting capital of Companhia Energética Potiguar at a consideration of US$ 16, subject to contractual adjustments. The approval by Conselho Administrativo de Defesa Econômica – CADE was obtained on September 25, 2013 and the transaction is expected to be concluded by October 31, 2013. Due to the conditions for approval, on September 30, 2013 the carrying amount of Petrobras’ interest was classified as held for sale under current assets. Coulomb field – USA On August 16, 2013, the Board of Directors of Petrobras approved the disposal by Petrobras America Inc., a subsidiary of Petrobras International Braspetro B.V. (PIBBV), of its 33% interest in the Coulomb field, located at the Mississipi Canyon block 613 (MC 613) at a consideration of US$ 184. Shell Offshore Inc., operator and holder of a 67% interest in the field, exercised its purchase preference. After the price adjustment established in the farm-out agreement and the costs associated with the asset, a gain of US$ 121, net, was recognized when the transaction was concluded, on September 27, 2013. Petroquímica Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petroquímica Innova S.A. (Innova) to Videolar S.A. and its controlling shareholder, at a consideration of US$ 369, subject to price adjustment before the transaction is concluded. The transaction was approved in an Extraordinary General Meeting held on September 30, 2013 and its conclusion is subject to certain conditions, including the approval by Conselho Administrativo de Defesa Econômica – CADE. Due to the pending conditions set out above, on September 30, 2013 the assets and associated liabilities involved in the transaction were classified as held for sale. 14 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) BC-10 Block - Parque das Conchas On August 16, 2013, the Board of Directors approved the disposal of the Company’s interest in the BC-10 block, representing 35% of the joint-venture and 35% of Tambá BV – an equipment supplier, at a consideration of US$ 1.54 billion. The transaction is subject to approval by Conselho Administrativo de Defesa Econômica – CADE and Agência Nacional de Petróleo, Gás e Biocombustíveis – ANP. Due to the pending conditions for conclusion, on September 30, 2013 the assets and associated liabilities involved in the transaction were classified as held for sale. Petrobras Colombia Limited (PEC) On September 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petrobras Colombia Limited (PEC), a subsidiary of Petrobras International Braspetro B.V. (PIBBV), for Perenco Colombia Limited, at a consideration of US$ 380, subject to price adjustment before the closing of the transaction. The transaction is subject to ordinary conditions, including approval by Agência Nacional de Hidrocarburos – ANH. Due to the pending conditions for conclusion, on September 30, 2013 the assets and associated liabilities involved in the transaction were classified as held for sale. Noncurrent assets held for sale Noncurrent assets held for sale and associated liabilities, classified under the Company’s current assets and current liabilities are comprised of the following items and business segments: Consolidated Exploration and Production Refining, Transport. & Marketing Gas & Power International Others Total Total Noncurrent assets held for sale Property, plant and equipment 1,183 112 − 184 4 1,483 142 Trade receivables 53 97 − − − 150 − Inventories − 74 − 15 − 89 − Investments − 17 34 36 − 87 − Others 20 29 − 88 − 137 − 1,256 329 34 323 4 1,946 142 Liabilities associated with non-current assets held for sale Trade Payables (137) (34) − (54) − (225) − Provision for decommissioning costs (110) − − (17) − (127) − Non-current debt − (53) − − − (53) − Others − (11) − (41) − (52) − (247) (98) − (112) − (457) − 15 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Legal mergers On September 30, 2013, the Extraordinary General Meeting of Petrobras approved the merger of the following subsidiaries into the Company, with no capital increase: Company Comperj Participações S.A Comperj Estirênicos S.A Comperj MEG S.A Comperj Poliolefinas S.A. SFE - Sociedade Fluminense de Energia LTDA The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. Investments Investments in associates and joint ventures Petrochemical investments 2,471 2,856 Petrobras Oil & Gas BV 1,609 − Gas distributors 552 555 Guarani S.A. 441 482 Petroritupano - Orielo 230 233 Petrowayu - La Concepción 192 193 Nova Fronteira Bioenergia S.A. 177 203 Petrokariña - Mata 75 75 UEG Araucária 62 64 Transierra S.A. 61 69 Other associates and joint ventures 821 1,256 6,691 5,986 Other investments 83 120 6,774 6,106 Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Subsidiaries Petrobras Argentina 1,356,792 1,356,792 Common 0.86 0.69 1,168 936 1,168 936 Associates Braskem 212,427 212,427 Common 5.71 4.70 1,213 998 Braskem 75,793 75,793 Preferred A 7.96 6.26 603 475 1,816 1,473 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. 16 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Property, plant and equipment By class of assets Land, buildings and improvements Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Balance at December 31, 2011 6,588 66,362 84,529 25,439 182,918 Additions 50 2,073 32,571 1,703 36,397 Additions to / review of estimates of decommissioning costs − − − 5,207 5,207 Capitalized borrowing costs − − 3,792 − 3,792 Business combinations 83 182 2 − 267 Write-offs (6) (59) (2,651) (106) (2,822) Transfers 2,504 24,818 (30,413) 6,994 3,903 Depreciation, amortization and depletion (477) (6,626) − (3,765) (10,868) Impairment recognition (20) (178) (37) (149) (384) Impairment reversal − 44 134 65 243 Cumulative translation adjustment (558) (4,908) (6,264) (2,022) (13,752) Balance at December 31, 2012 8,164 81,708 81,663 33,366 204,901 Cost 10,834 122,647 81,663 62,348 277,492 Accumulated depreciation, amortization and depletion (2,670) (40,939) − (28,982) (72,591) Balance at December 31, 2012 8,164 81,708 81,663 33,366 204,901 Additions 44 1,392 26,398 541 28,375 Capitalized borrowing costs − − 2,860 − 2,860 Business combinations 17 31 16 − 64 Write-offs (3) (102) (1,632) (10) (1,747) Transfers (***) 925 12,332 (16,838) 2,593 (988) Depreciation, amortization and depletion (389) (5,629) − (3,709) (9,727) Cumulative translation adjustment (700) (5,910) (6,302) (2,464) (15,376) Balance at September 30, 2013 8,058 83,822 86,165 30,317 208,362 Cost 10,928 127,088 86,165 58,599 282,780 Accumulated depreciation, amortization and depletion (2,870) (43,266) − (28,282) (74,418) Balance at September 30, 2013 8,058 83,822 86,165 30,317 208,362 Weighted average of useful life in years 25 (25 to 40 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 27 for assets under construction by business area (**) Includes assets depreciated based on the units of production method. (***) Includes US$ 2,366 relative to PO&G, which has been unconsolidated, as well as the amounts transferred to current assets classified as held for sale, as set out in note 9. At September 30, 2013, property, plant and equipment includes assets under finance leases of US$ 91 (US$ 102 at December 31, 2012). 17 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Intangible assets By class of assets Softwares Rights and Concessions Acquired Developed in-house Goodwill Total Balance at December 31, 2011 42,013 180 715 504 43,412 Addition 90 72 146 − 308 Capitalized borrowing costs − − 15 − 15 Write-offs (119) (2) (3) − (124) Transfers (80) 12 (97) (14) (179) Amortization (48) (61) (142) − (251) Impairment reversal 6 − − − 6 Cumulative translation adjustment (3,349) (13) (57) (29) (3,448) Balance at December 31, 2012 38,513 188 577 461 39,739 Cost 38,920 715 1,444 461 41,540 Accumulated amortization (407) (527) (867) − (1,801) Balance at December 31, 2012 38,513 188 577 461 39,739 Addition 282 19 92 − 393 Capitalized borrowing costs − − 9 − 9 Write-offs (49) (2) (3) − (54) Transfers (**) (589) (16) (13) 2 (616) Amortization (28) (39) (98) − (165) Cumulative translation adjustment (3,112) (11) (49) (29) (3,201) Balance at September 30, 2013 35,017 139 515 434 36,105 Cost 35,439 610 1,494 434 37,977 Accumulated amortization (422) (471) (979) − (1,872) Balance at September 30, 2013 35,017 139 515 434 36,105 Estimated useful life years (*) 5 5 Indefinite (*) See note 4.7 (Intangible assets) of the financial statements of December 31,2012. (**) Includes US$ 601 relative to PO&G, which has been unconsolidated, as set out in note 9. Concession for exploration of oil and natural gas - Onerous Assignment Agreement (“Cessão Onerosa”) At September 30, 2013, the Company’s intangible assets include US$ 33,546 related to the Onerous Assignment agreement, entered into in 2010 by Petrobras, the Federal Government (assignor) and the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector), granting the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 years and renewable for a further five years upon certain conditions having been met. The agreement establishes that at the time of the declaration of commerciality for the areas there will be a review of volumes and prices, based on independent technical appraisal reports. If the review determines that the value of acquired rights are greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired in the terms of the agreement. If the review determines that the value of the acquired rights are lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. Once the effects of the aforementioned review become probable and can be reliably measured, the Company will make the respective adjustments to the purchase prices of the rights. 18 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The agreement also establishes a compulsory exploration program for each one of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and development stages, which will be subject to certification by the ANP. In the event of non-compliance, the ANP may apply administrative sanctions pursuant to the terms in the agreement. Based on drilling results obtained so far, expectations regarding the production potential of the areas are being confirmed and the Company will continue to develop its investment program and activities as established in the agreement. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. Movements on capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the table below: Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 10,649 10,120 Additions to capitalized costs pending determination of proved reserves 3,921 6,640 Capitalized exploratory costs charged to expense (900) (2,782) Transfers upon recognition of proved reserves (***) (2,055) (2,628) Cumulative translation adjustment (928) (701) Closing Balance 10,687 10,649 Intangible Assets (**) 34,513 37,968 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 45,200 48,617 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. (**) The balance of intangible assets comprises mainly the amounts related to the Onerous Assignment Agreement (note 12.2). (***) Includes US$ 736 relative to PO&G, which has been unconsolidated, as set out in note 9. Exploration costs recognized in profit or loss and cash used in oil and gas exploration and evaluation activities are set out in the table below: Exploration costs recognized in profit or loss Jan-Sep/2013 Jan-Sep/2012 Geological and Geophysical Expenses 772 769 Exploration expenditures written off (includes dry wells and signature bonuses) 1,341 2,118 Other exploration expenses 49 58 Total expenses 2,162 2,945 Cash used in activities Jan-Sep/2013 Jan-Sep/2012 Operating activities 946 892 Investment activities 4,333 5,161 Total cash used 5,279 6,053 19 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade payables Current Liabilities Third parties In Brazil 6,074 6,511 Abroad 4,979 5,104 Related parties 568 509 11,621 12,124 Finance debt Current Non-Current Abroad Financial institutions 5,174 4,614 32,369 25,156 Bearer bonds - Notes, Global Notes and Bonds 1,185 1,230 42,478 31,032 Others − 245 − 2 6,359 6,089 74,847 56,190 In Brazil Export Credit Notes 262 142 8,397 6,261 BNDES 1,096 839 16,726 21,586 Debentures 126 140 218 345 FINAME 43 34 557 326 Bank Credit Certificate 17 50 1,617 1,765 Others 236 185 1,896 2,011 1,780 1,390 29,411 32,294 8,139 7,479 104,258 88,484 Interest expense on debt 1,150 1,018 Long-term debt due within one year (principal) 3,241 2,795 Short-Term debt 3,748 3,666 8,139 7,479 Scheduled maturity dates of non-current debt (principal and interest accrued) 2014 1,480 2015 7,334 2016 10,551 2017 8,876 2018 and thereafter 76,017 104,258 20 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Annual Interest rate range for non-current debt Abroad Up to 4% p.a. 43,966 31,819 From 4.01 to 6% p.a. 21,093 13,768 From 6.01 to 8% p.a. 9,047 9,916 More than 8% p.a. 739 687 74,845 56,190 In Brazil Up to 6% p.a. 2,623 3,384 From 6.01 to 8% p.a. 12,452 24,537 From 8.01 to 10% p.a. 13,902 3,826 More than 10% p.a. 436 547 29,413 32,294 104,258 88,484 Non-current debt by major currency U.S. Dollar 66,072 48,306 Real 20,825 18,411 Real indexed to U.S. Dollar 8,585 13,733 Euro 6,080 5,134 Pound Sterling 1,817 1,814 Japanese Yen 879 1,086 104,258 88,484 The sensitivity analysis for financial instruments subject to foreign exchange variation and the fair value of the long-term debt are disclosed in notes 30 and 31, respectively. Weighted average capitalization rate for borrowing costs The weighted average interest rate, of the costs applicable to borrowings that are outstanding, applied over the balance of assets under construction for capitalization of borrowing costs was 4.2% p.a. in the nine- month period ended September 30, 2013 (4.4% p.a. in the nine- month period ended September 30, 2012). Funding Funding requirements are related to the development of oil and gas production projects, building of vessels and pipelines, and expansion of industrial plants, among other uses. 21 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The main long-term debt issuances in the nine-month period ended September 30, 2013 are set out below: a) Abroad Description Company Date Amount Maturity Global notes issued in the amount of US$11,000. PGF BV May/13 11,000 2016, 2019, 2023 and 2043 Financing in the amount of US$ 3,400 obtained from commercial banks. PGT BV Apr/13, May/13 and Jun/13 3,400 2019 Financing in the amount of US$ 2,200 obtained from commercial banks. PGT BV Ago/13, Sep/13 2,200 2019, 2020 Financing in the amount of US$ 1,500 obtained from commercial banks. PGT BV Feb/13, Mar/13 1,500 2019, 2020 Use of credit line in the amount of US$ 501 hired from commercial banks, guaranteed by an export credit agency. PIB BV Apr/13 501 2023 Use of credit line in the amount of US$ 412 hired from commercial banks, guaranteed by an export credit agency. PNBV Sep/13 412 2023 Financing in the amount of €350 million from a commercial bank. PGF BV Apr/13 450 2030, 2038 Financing in the amount of €300 million from a commercial bank. PGF BV Feb/13 408 2028, 2033 Use of credit line in the amount of US$ 253 from an export credit agency and a commercial bank. Petrobras Apr/13 253 2025 Use of credit line in the amount of US$ 160 from a commercial bank. PEP (PBPERU) Jun/13 160 2015, 2017 Use of credit line in the amount of US$ 137 hired from commercial banks, guaranteed by an export credit agency. PNBV Feb/13 137 2023 20,421 b) In Brazil Description Company Date Amount Maturity Financing from a commercial bank with issuance of export credit note. Petrobras May/13 and Jun/13 5,333 2020 Financing from a commercial bank with issuance of export credit note. Petrobras Apr/13 1,487 2021 Use of credit lines hired from development bank. Petrobras Feb/13 to Jun/13 1,243 2022, 2023, 2024 and 2026 Use of Bank Credit Note, obtained from a commercial bank. Petrobras Jan/13 Mar/13 and May/13 250 2023 Use of credit lines hired from development bank. Petrobras Jul/13 175 2022 Financing obtained from agricultural savings credit. BR Distribuidora May/13 91 2015 Use of Bank Credit Note, obtained from a commercial bank. Petrobras May/13 72 2023 8,651 22 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Funding – Outstanding balance a) Abroad Amount in US$ million Company Available (Line of Credit) Used Balance PNBV 1,000 600 400 Petrobras (*) 2,500 253 2,247 PGT BV 1,000 600 400 (*) Two financing schedules were signed in an amount up to US$ 1.5 billion in export credit. b) In Brazil Company Available (Line of Credit) Used Balance Transpetro (*) 4,515 709 3,806 Petrobras 5,860 3,668 2,192 PNBV 4,430 − 4,430 Liquigas 51 37 14 (*)Purchase and sale agreements for 49 vessels and 20 convoys were signed with six Brazilian shipyards in the amount of US$ 5,017. Guarantees Financial institutions do not require Petrobras to provide guarantees related to loans and financing. Notwithstanding there are certain loans provided by development banks, such as BNDES, which are secured by the assets being financed. Certain subsidiaries issue securities fully and unconditionally guaranteed by Petrobras, as set out in note 33. The loans obtained by Special Purpose Entities (SPE) are guaranteed by the project assets, as well as a lien on credit rights and shares of the SPEs. 23 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Leases Future minimum lease payments / receipts – finance leases Minimum receipts Minimum payments 2013 101 9 2014 - 2017 710 84 2018 and thereafter 2,024 290 Estimated lease receipts/payments 2,835 383 Interest expense (annual) (1,286) (283) Present value of the lease receipts/payments 1,549 100 Current 60 18 Non-current 1,489 82 At September 30, 2013 1,549 100 Current 60 18 Non-current 1,536 86 At December 31, 2012 1,596 104 Future minimum lease payments - operating leases (*) 2013 3,743 2014 - 2017 32,909 2018 and thereafter 16,263 At September 30, 2013 52,915 At December 31, 2012 52,051 (*) Excludes amounts related to assets under construction. In the nine-month period ended September 30, 2013 the Company paid US$ 8,500 for operating lease installments, recognized as a period expense. Related parties The Company carries out commercial transactions with its subsidiaries, joint arrangements, special purpose entities and associates at normal market prices and market conditions. At September 30, 2013 and December 31, 2012, no losses were recognized on the statement of financial position for related party accounts receivable. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: 24 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Assets Liabilities Assets Liabilities Joint ventures and associates 720 649 780 597 Gas distributors 465 235 446 216 Braskem and its subsidiaries 117 107 152 109 Other associates and joint ventures 138 307 182 272 Government entities and pension funds 20,418 31,088 24,433 34,907 Government bonds 14,463 − 18,086 − Banco do Brasil S.A. (BB) 600 5,562 968 4,409 Judicial deposits (CEF and BB) 2,683 − 2,668 − Receivables from the Electricity sector (Note 17.2) 2,078 − 1,937 − Petroleum and alcohol account - Receivables from Federal government (Note 17.3) 374 − 409 − BNDES 4 18,136 3 23,425 Caixa Econômica Federal (CEF) − 5,109 − 4,043 Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) − 1,743 − 1,936 Federal government - Dividends and Interest on Capital − − − 478 Petros (Pension fund) − 69 − 163 Others 216 469 362 453 21,138 31,737 25,213 35,504 Current 16,276 4,154 20,354 5,298 Non-current 4,862 27,583 4,859 30,206 Receivables from the electricity sector At September 30, 2013, the Company had US$ 2,078 of receivables from the Brazilian electricity sector (US$ 1,937 at December, 31, 2012), of which US$ 1,574 were classified to non-current assets following negotiations occurred in 2013. The Company supplies fuel to thermoelectric power plants located in the northern region of Brazil, which are direct or indirect subsidiaries of Eletrobras, the Federal Government electric energy company. Part of the costs for supplying fuel to these thermoelectric power stations is borne by the Fuel Consumption Account (Conta de Consumo de Combustível - CCC), managed by Eletrobras. Collections of amounts related to fuel supply to Independent Power Producers (Produtores Independentes de Energia - PIE), which are companies created for the purpose of generating power exclusively for Amazonas Distribuidora de Energia S.A. - AME, a direct subsidiary of Eletrobras rely directly on AME, which transfers funds to the Independent Power Producers. In March 2013 a private instrument of debt acknowledgement was signed by AME, having Eletrobras as a guarantor. The amount of US$ 422 will be paid in 60 successive monthly installments of US$ 7, indexed to the SELIC interest rate. The Company continuous to vigorously pursue an agreement to recover these receivables in full and partial payments have been made. The balance of these receivables at September 30, 2013 was US$ 1,896 (US$ 1,723 at December 31, 2012), of which US$ 1,236was past due (US$1,451 at December 31, 2012). The Company also has electricity supply contracts with AME signed in 2005 by its subsidiary Breitener Energética S.A., which, pursuant to the terms of the agreements, are considered a finance lease of the two thermoelectric power plants, since the contracts determine that the power plants should be returned to AME at the end of the agreement period with no residual value (20-year term), among other contractual provisions. The balance of these receivables was US$ 182 (US$ 214 at December, 31, 2012) none of which was overdue. 25 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Petroleum and Alcohol accounts - Receivables from Federal Government At September 30, 2013, the balance of receivables related to the Petroleum and Alcohol accounts was US$ 374 (US$ 409 at December 31, 2012). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Compensation of employees and officers Petrobras’ key management short-term compensation (which comprises salaries and other short-term benefits) in the nine-month period ended September 30, 2013 was US$ 4.1, referring to seven officers and ten board members (US$ 4.6 in the nine-month period ended September 30, 2012 referring to seven officers and ten board members). In the nine-month period ended September 30, 2013 the compensation of board members and officers for the consolidated Petrobras group amounted to US$ 20.3 (US$ 20.3 in the nine-month period ended September 30, 2012). Provision for decommissioning costs Non-current liabilities Opening balance 9,441 4,712 Revision of provision (7) 5,226 Payments made (404) (286) Interest accrued 153 134 Others (*) (129) 4 Cumulative translation adjustment (782) (349) Closing balance 8,272 9,441 (*) Includes amounts transferred to current liabilities held for sale, as set out in note 9. 26 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Taxes Taxes and contributions Current assets Taxes In Brazil: ICMS (VAT) 1,545 1,542 PIS/COFINS (Taxes on Revenues) 2,339 2,279 CIDE 21 23 Income taxes 2,384 1,255 Others 178 193 6,467 5,292 Taxes Abroad 370 280 6,837 5,572 Non-current assets Taxes In Brazil: Deferred ICMS (VAT) 919 903 Deferred PIS and COFINS (Taxes on Revenues) 4,194 4,051 Others 277 252 5,390 5,206 Taxes Abroad 14 17 5,404 5,223 Current liabilities Taxes In Brazil: ICMS (VAT) 1,239 1,488 PIS/COFINS (Taxes on Revenues) 329 491 CIDE 14 17 Production Taxes 2,383 2,624 Withholding income taxes 154 565 Current income taxes 236 281 Others 362 360 4,717 5,826 Taxes abroad 248 302 4,965 6,128 27 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Deferred income taxes - non-current Income taxes in Brazil comprise corporate income tax (IRPJ) and social contribution on net income (CSLL). Brazilian statutory corporate tax rates are 25% and 9%, respectively. The changes in the deferred income taxes are presented as follows: a) Changes in deferred income taxes Property, Plant & Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others(*) Total Balance at January 1, 2012 (11,374) (2,203) (425) (844) 335 343 634 473 1,269 (11,792) Recognized in profit or loss for the year (2,327) (1,284) 961 217 59 10 (119) 595 (366) (2,254) Recognized in shareholders’ equity − 1,559 1,559 Cumulative translation adjustment 1,038 341 24 77 (76) (213) (48) (18) (312) 813 Others (14) 35 1 (38) 28 969 − − 15 996 Balance at December 31, 2012 (12,677) (3,111) 561 (588) 346 1,109 467 1,050 2,165 (10,678) Recognized in profit or loss for the period (2,016) (1,016) 269 44 137 77 84 (1,030) 29 (3,422) Recognized in shareholders’ equity − − 902 − 373 1,275 Cumulative translation adjustment 1,177 251 (137) 47 (43) (103) (47) (13) (302) 830 Others (4) 51 (102) 15 (2) 593 22 (15) 391 949 Balance at September 30, 2013 (13,520) (3,825) 1,493 (482) 438 1,676 526 (8) 2,656 (11,046) Deferred tax assets 8,535 Deferred tax liabilities (19,213) Balance at December 31, 2012 (*) (10,678) Deferred tax assets 9,420 Deferred tax liabilities (20,466) Balance at September 30, 2013 (11,046) (*) Includes the effects of the adoption of IAS 19 amendment as set out on note 2.2. Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 28 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Reconciliation between tax expense and accounting profit A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Jan-Sep/2013 Jan-Sep/2012 Income before income taxes 11,719 10,262 Income taxes computed based on Brazilian Statutory Corporate Tax Rates (34%) (3,984) (3,489) Adjustments between Income Taxes based on Statutory Rates and on the Effective Tax Rate: ·Tax benefits from the deduction of interest on capital from income − 502 ·Different taxes rates for Companies abroad 658 264 ·Tax incentives 24 107 ·Tax losses not recorded as assets (151) (259) ·Deductible/(non-deductible) expenses, net* (205) (383) ·Tax credits of companies abroad in the exploration stage (2) − ·Others 158 154 Income taxes expense (3,502) (3,104) Deferred income taxes (3,422) (1,927) Current income taxes (80) (1,177) (3,502) (3,104) Effective Tax Rate 29.9% 30.2% * Includes share of profit of equity-accounted investments. Employee benefits (Post-Employment) The Company sponsors defined benefit and variable contribution pension plans in Brazil and of certain of its international subsidiaries, as well as defined-benefit medical plan for employees in Brazil (active and inactive) and their dependents. 29 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The changes in the benefits granted to employees are presented as follows: Jan-Sep/2013 Pension Plan Health Care Plan Total Balance at December 31, 2011 2,697 6,942 9,639 (+) Initial adoption of IAS 19 amendment 4,811 1,307 6,118 Balance at January 1, 2012 7,508 8,249 15,757 (+) Costs incurred in the year 1,011 1,080 2,091 (-) Payment of contributions (287) (363) (650) (-) Payments related to the financial commitment agreement (164) − (164) (+) Remeasurement actuarial gains / losses (IAS 19) 4,625 297 4,922 Others 1 (1) − Cumulative translation adjustment (845) (723) (1,568) Balance at December 31, 2012 11,849 8,539 20,388 Current 475 313 788 Non-Current 11,374 8,226 19,600 11,849 8,539 20,388 (+)Costs incurred in the period 1,246 715 1,961 (-)Payment of contributions (184) (271) (455) (-) Payments related to the financial commitment agreement (81) − (81) Others (2) − (2) Cumulative translation adjustment (1,043) (739) (1,782) Balance at September 30, 2013 11,785 8,244 20,029 Current 460 287 747 Non-Current 11,325 7,957 19,282 11,785 8,244 20,029 The amounts recognized in the income statement related to the pension and medical plans are set out below: Pension Plan Defined benefit Variable contribution Medical plan Total Current service cost 371 111 148 630 Interest cost over net liabilities / (assets) 706 39 567 1,312 Others − 19 − 19 Net costs for the period Jan-Sep/2013 1,077 169 715 1,961 Related to: Actives employees 743 167 369 1,279 Retired employees 334 2 346 682 Net costs for the period Jan-Sep/2013 1,077 169 715 1,961 Net costs for the period Jan-Sep/2012 550 205 824 1,579 At September 30, 2013, the Company had the carrying amount of US$ 3,159 related to crude oil and oil products pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008. In the nine-month period ended September 30, 2013 the Company's contribution to the defined contribution portion of the Petros Plan 2 was US$ 225. 30 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Shareholders’ equity Share capital At September 30, 2013, subscribed and fully paid share capital was US$107,371, represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Earnings per Share Jan-Sep/2013 Jan-Sep/2012 Net income attributable to Shareholders of Petrobras 8,334 7,271 Weighted average number of common and preferred shares outstanding 13,044,496,930 13,044,496,930 Basic and diluted earnings per common and preferred share (US$ per share) 0.64 0.56 Sales revenues Jan-Sep/2013 Jan-Sep/2012 Gross sales revenue 128,922 133,031 Sales taxes (23,053) (24,588) Sales revenues 105,869 108,443 Other operating expenses, net Jan-Sep 2013 Jan-Sep 2012 Pension and medical benefits (682) (794) Institutional relations and cultural projects (558) (530) Legal, administrative and arbitration proceedings (543) (520) Unscheduled stoppages and pre-operating expenses (506) (614) Inventory write-down to net realizable value (390) (556) Collective bargaining agreement (382) (431) Expenditures on health, safety and environment (184) (216) Impairment − (1) Government Grants 98 360 Gains on disposal of assets 827 − Others 38 (84) (2,282) (3,386) 31 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Expenses by nature Jan-Set/2013 Jan-Set/2012 Raw material / products for resale (44,787) (43,368) Production taxes (10,732) (12,161) Employee Compensation (9,794) (9,013) Depreciation, depletion and amortization (9,892) (8,241) Changes in inventories 1,786 1,026 Materials, Freight, rent, third-party services and other related costs (16,725) (18,288) Exploration expenditures written off (includes dry wells and signature bonuses) (1,341) (2,118) Other taxes (328) (255) Losses/Gains on legal, administrative and arbitration proceedings (543) (520) Institutional relations and cultural projects (558) (530) Unscheduled stoppages and pre-operating expenses (506) (614) Expenditures on health, safety and environment (184) (216) Inventory write-down to net realizable value (market value) (390) (556) Impairment − (1) Gains (losses) on disposal of non-current assets 827 − (93,167) (94,855) Cost of sales (80,135) (79,920) Selling expenses (3,634) (3,776) General and Administrative expenses (3,713) (3,768) Exploration costs (2,193) (2,949) Research and development expenses (882) (801) Other taxes (328) (255) Other operating expenses, net (2,282) (3,386) (93,167) (94,855) Net finance income (expense) Jan-Sep/2013 Jan-Sep/2012 Foreign exchange and inflation indexation charges on net debt (*) (898) (3,238) Debt interest and charges (4,062) (3,860) Income from investments and marketable securities 1,007 1,386 Financial result on net debt (3,953) (5,712) Capitalized borrowing costs 2,869 2,856 Gains (losses) on derivatives (120) (47) Interest income from marketable securities 6 170 Other finance expense and income, net (48) 15 Other exchange and indexation charges, net (219) (563) Finance income (expenses), net (1,465) (3,281) Finance income (expenses), net Income 1,453 1,995 Expenses (1,761) (1,473) Foreign exchange and inflation indexation charges, net (1,157) (3,803) (1,465) (3,281) (*) Includes indexation charges on debt in local currency indexed to the U.S. dollar. 32 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Supplementary statement of cash flows information Jan-Sep/2013 Jan-Set/2012 Amounts paid and received during the period Income taxes paid 873 719 Withholding income tax paid for third-party 1,128 1,586 Investing and financing transactions not involving cash Purchase of property, plant and equipment on credit 89 144 33 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Segment Information Consolidated assets by Business Area - 09.30.2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Current assets 7,881 19,452 3,974 88 2,801 3,554 29,496 (5,701) 61,545 Non-current assets 146,148 73,827 24,436 1,061 5,036 14,322 14,083 (352) 278,561 Long-term receivables 5,959 4,670 2,075 3 2,028 2,404 10,533 (352) 27,320 Investments 93 2,505 780 837 5 2,512 42 − 6,774 Property, plant and equipment 105,738 66,509 21,213 221 2,680 8,843 3,158 − 208,362 Operating assets 64,325 32,007 17,293 201 2,012 4,225 2,134 − 122,197 Under construction 41,413 34,502 3,920 20 668 4,618 1,024 − 86,165 Intangible assets 34,358 143 368 − 323 563 350 − 36,105 Total Assets 154,029 93,279 28,410 1,149 7,837 17,876 43,579 (6,053) 340,106 Consolidated assets by Business Area - 12.31.2012 Current assets 6,565 20,362 3,610 117 3,176 3,517 27,382 (6,935) 57,794 Non-current assets 145,233 71,096 24,844 1,131 4,954 15,218 14,752 (368) 276,860 Long-term receivables 5,120 4,582 1,715 16 1,852 2,233 10,964 (368) 26,114 Investments 80 2,897 1,160 860 15 937 157 − 6,106 Property, plant and equipment 102,779 63,463 21,585 255 2,733 10,882 3,204 − 204,901 Operating assets 64,455 29,327 18,106 237 2,061 6,814 2,237 − 123,237 Under construction 38,324 34,136 3,479 18 672 4,068 967 − 81,664 Intangible assets 37,254 154 384 − 354 1,166 427 − 39,739 Total Assets 151,798 91,458 28,454 1,248 8,130 18,735 42,134 (7,303) 334,654 34 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area - 2013 Jan-Sep/2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 50,714 82,917 11,008 311 30,962 12,289 − (82,332) 105,869 Intersegments 49,937 28,603 911 261 773 1,847 − (82,332) − Third parties 777 54,314 10,097 50 30,189 10,442 − − 105,869 Cost of sales (25,468) (88,985) (9,307) (357) (28,072) (10,297) − 82,351 (80,135) Gross profit (loss) 25,246 (6,068) 1,701 (46) 2,890 1,992 − 19 25,734 Income (expenses) (3,438) (2,785) (872) (82) (1,805) (243) (3,935) 128 (13,032) Selling, administrative and general expenses (321) (2,094) (799) (41) (1,778) (641) (1,794) 121 (7,347) Exploration costs (2,073) − (120) − − (2,193) Research and development expenses (442) (162) (42) (19) (1) (2) (214) − (882) Other taxes (34) (50) (61) (1) (14) (105) (63) − (328) Other operating expenses, net (568) (479) 30 (21) (12) 625 (1,864) 7 (2,282) Income / (loss) before financial results and income taxes 21,808 (8,853) 829 (128) 1,085 1,749 (3,935) 147 12,702 Net finance income (expense) − (1,465) − (1,465) Share of profit of equity-accounted investments 2 80 132 (18) 1 287 (2) − 482 Income / (loss) before income taxes 21,810 (8,773) 961 (146) 1,086 2,036 (5,402) 147 11,719 Income taxes (7,414) 3,011 (281) 44 (367) (535) 2,090 (50) (3,502) Net income (Loss) 14,396 (5,762) 680 (102) 719 1,501 (3,312) 97 8,217 Net income attributable to: Shareholders of Petrobras 14,369 (5,762) 636 (102) 719 1,448 (3,071) 97 8,334 Non-controlling interests 27 − 44 − − 53 (241) − (117) 14,396 (5,762) 680 (102) 719 1,501 (3,312) 97 8,217 35 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area - 2012 Jan-Sep/2012 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 56,280 88,714 8,311 328 29,821 13,636 − (88,647) 108,443 Intersegments 55,670 28,098 1,205 244 567 2,863 − (88,647) − Third parties 610 60,616 7,106 84 29,254 10,773 − − 108,443 Cost of sales (25,039) (98,623) (6,668) (346) (27,183) (10,640) − 88,579 (79,920) Gross profit (loss) 31,241 (9,909) 1,643 (18) 2,638 2,996 − (68) 28,523 Income (expenses) (4,266) (3,452) (841) (86) (1,653) (1,047) (3,722) 132 (14,935) Selling, administrative and general expenses (387) (2,424) (708) (49) (1,629) (673) (1,806) 132 (7,544) Exploration costs (2,742) − (207) − − (2,949) Research and development expenses (376) (158) (19) (27) (1) − (220) − (801) Other taxes (41) (49) (30) (1) (10) (68) (56) − (255) Other operating expenses, net (720) (821) (84) (9) (13) (99) (1,640) − (3,386) Income / (loss) before financial results and income taxes 26,975 (13,361) 802 (104) 985 1,949 (3,722) 64 13,588 Net finance income (expense) − (3,281) − (3,281) Share of profit of equity-accounted investments (1) (153) 119 (34) 1 25 (2) − (45) Income / (loss) before income taxes 26,974 (13,514) 921 (138) 986 1,974 (7,005) 64 10,262 Income taxes (9,170) 4,541 (271) 36 (336) (883) 3,000 (21) (3,104) Net income (Loss) 17,804 (8,973) 650 (102) 650 1,091 (4,005) 43 7,158 Net income attributable to: Shareholders of Petrobras 17,808 (8,973) 618 (102) 650 1,025 (3,798) 43 7,271 Non-controlling interests (4) − 32 − − 66 (207) − (113) 17,804 (8,973) 650 (102) 650 1,091 (4,005) 43 7,158 36 Petróleo Brasileiro S.A. – Petrobras Consolidates notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by International Business Area Jan-Sep/2013 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Statement of income Sales revenues 3,345 6,319 419 3,871 − (1,665) 12,289 Intersegments 1,925 1,553 28 6 − (1,665) 1,847 Third parties 1,420 4,766 391 3,865 − − 10,442 Income before financial results, profit sharing and income taxes 1,855 (22) 42 75 (198) (3) 1,749 Net income attributable to shareholders of Petrobras 1,653 (15) 31 69 (287) (3) 1,448 Jan-Sep/2012 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Statement of income Sales revenues 4,020 6,977 456 3,850 − (1,667) 13,636 Intersegments 2,845 1,651 28 6 − (1,667) 2,863 Third parties 1,175 5,326 428 3,844 − − 10,773 Income before financial results, profit sharing and income taxes 2,125 (123) 103 55 (225) 14 1,949 Net income attributable to shareholders of Petrobras 1,293 (117) 107 55 (325) 12 1,025 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Consolidated assets by International Business Area At 09.30.2013 13,590 2,809 608 1,078 1,167 (1,376) 17,876 At 12.31.2012 15,080 2,404 759 1,085 1,580 (2,173) 18,735 37 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Provisions for legal proceedings, contingent liabilities and contingent assets The Company is a defendant in numerous legal proceedings involving tax, civil, labor, corporate and environmental issues, as a result of its normal course of business. Based on legal advice and management’s best estimates, the Company reviews whether it is probable that an outflow of resources embodying economic benefits will be required to settle the obligations. Provisions for legal proceedings The Company has recognized provisions for the best estimate of the costs of proceedings for which it is probable that an outflow of resources embodying economic benefits will be required and that can be reasonably estimated. These proceedings are mainly comprised of labor claims, withholding of income taxes for securities issued outside Brazil, losses and damages resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party and fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. The Company has provisions for legal proceedings, in the amounts set out below: Non-current liabilities Labor claims 496 336 Tax claims 457 341 Civil claims 566 514 Environmental Claims 21 63 Other claims 8 11 1,548 1,265 Opening Balance 1,265 1,088 New provisions 565 647 Payments made (160) (440) Accruals and charges 61 99 Others (46) (26) Cumulative translation adjustment (137) (103) Closing Balance 1,548 1,265 Judicial Deposits Judicial deposits made in connection with legal proceedings and guarantees are set out in the table below according to the nature of the corresponding lawsuits: Non-current assets Labor 829 869 Tax 1,235 1,117 Civil 545 638 Environmental 83 69 Others 8 3 2,700 2,696 38 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Contingent Liabilities Contingent liabilities for which the likelihood of loss is considered to be possible are not recognized in the financial statements but are disclosed unless the expected outflow of resources embodying economic benefits is considered remote. The estimated contingent liabilities for legal proceedings for which the likelihood of loss is considered to be possible is set out in the table below. Nature Estimate Tax 27,545 Civil - General 2,336 Labor 2,019 Civil - Environmental 1,251 Others 7 33,158 A brief description of the nature of the main contingent liabilities (tax and civil) are set out in the tables below: 39 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) a) Tax Proceedings Description of tax proceedings Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Deduction of expenses from the renegotiation of the Petros Plan from the calculation basis of income tax (IRPJ) and social contribution (CSLL) and penalty charged. Current status: Awaiting the hearing of an appeal at the administrative level. 2,028 2) Profits of subsidiaries and associates domiciled abroad in the years of 2005, 2006, 2007 and 2008 not included in the calculation basis of IRPJ and CSLL. Current status: Awaiting the hearing of an appeal at the administrative level. 1,606 3) Deduction from the calculation basis of IRPJ and CSLL of expenses incurred in 2007 and 2008 related to employee benefits and Petros. Current status: This claim is being disputed at the administrative level, involving three lawsuits. 813 4) Non-payment of withhold income tax (IRRF) and Contribution of Intervention in the Economic Domain (CIDE) over remittances for payment of platforms' affreightment. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 4,195 5) Non payment of CIDE on imports of naphtha. Current status: This claim is being discussed at the administrative level. 1,609 6) Non-payment of CIDE in the period from March 2002 until October 2003 in transactions with distributors and service stations that were holders of judicial injunctions that determined the sale of fuel without the gross-up of such tax. Current status: Awaiting the hearing of a special appeal in the Higher Chamber of Tax Appeals (CSRF). 671 7) Non-payment of tax on financial operations (IOF) over intercompany loans with, PifCo, Brasoil and BOC. Current status: Awaiting the hearing of an appeal at the administrative level. 1,679 8) Non-payment of withhold income tax (IRRF) over remittances abroad for payment of crude oil imports. Current status: Awaiting the hearing of an appeal at the administrative level. 1,781 9) PIS and COFINS - Tax credits recovery denied due to failure to comply with an accessory obligation. Current status: This claim involves lawsuits in different administrative and judicial stages. 1,507 Plaintiff: State Finance Department of AM, BA, DF, ES, PA, PE and RJ 10)Non-payment of ICMS on crude oil and natural gas sales due to differences in measuring beginning and ending inventory. Current status: This claim involves lawsuits in different administrative levels, in which the Company is taking legal actions to ensure its rights. 1,672 Plaintiff: State Finance Department of Rio de Janeiro 11) ICMS on exit operations of liquid natural gas (LNG) without issuance of tax document by the main establishment. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 1,390 12) Dispute over ICMS tax levy in operations of sale of jet fuel, as Decree 36,454/2004 was declared as unconstitutional. Current status: This claim is being disputed at the administrative level and the Company has presented its defense. 799 Plaintiff: State Finance Department of São Paulo 13) Dispute over ICMS tax levy on the importing of a drilling rig – temporary admission in São Paulo and clearance in Rio de Janeiro and a fine for breach of accessory obligations. Current status: One of the legal proceedings is in its administrative stage and the other one was submitted to judicial dispute, awaiting judgment on appeal by the State Finance. 1,992 Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha, Vitória and Maragogipe. 14) Failure to withhold and collect tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo, despite Petrobras having made the withholding and payment of these taxes to the municipalities where the respective service providers are established, in accordance with Complementary Law No. 116/03. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 955 Plaintiff: State Finance Departments of Rio de Janeiro and Sergipe 15) Use of ICMS tax credits on the purchase of drilling bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 424 16) Other tax proceedings 4,424 Total for tax proceedings 27,545 40 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) b) Civil Proceedings – General Description of civil proceedings Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Dispute on differences in the payment of special participation charge in fields of the Campos Basin. In addition, the plaintiff is claiming fines for alleged non-compliance with minimum exploratory programs. Administrative proceedings are in course in connection with alleged irregularities in the platforms' measurement system. Current status: This claim involves proceedings in different administrative and/or judicial stages, in which the Company is taking legal actions to ensure its rights. 1,200 2) Other civil proceedings 1,136 Total for civil proceedings 2,336 c) Environmental Proceedings – General Description of environmental proceedings Estimate Plaintiff: Ministério Público Federal, Ministério Público Estadual do Paraná, AMAR - Associação de Defesa do Meio Ambiente de Araucária e IAP - Instuituto Ambiental do Paraná 1) Legal proceeding related to specific performance obligations, indemnification and compensation for damages related to an environmental accident that occurred in the State of Paraná on July 16, 2000. Current status: This claim involves proceedings in different judicial stages, in which the Company is taking legal actions to ensure its rights. 781 2) Other environmental proceedings 470 Total for environmental proceedings 1,251 Joint Ventures – Frade field In November 2011, an oil spill occurred in the Frade field located in the Campos Basin, which was operated by Chevron Brasil. Petrobras has a 30% interest in the Frade joint venture. The Federal Public Attorney’s office filed a lawsuit claiming US$ 10 billion in environmental damages against Chevron Brasil, Chevron Latin America Marketing LLC and Transocean Brasil Ltda., which operated the rig at the time of this spill. In April 2012, a new lawsuit was filed by the Federal Public Attorney’s Office against Chevron and Transocean, following new seabed leaks in the Frade field identified by underwater images. In this suit, a further US$ 10 billion is claimed as compensation for damages to the public. The Federal Public Attorney’s Office reviewed the claims and proposed a Conduct Adjustment Term (CAT) in the amount of US$ 43, which was signed by Chevron Brasil, Chevron Latin America Marketing LLC, Transocean Brasil Ltda. and the Federal Public Attorney’s Office, as well as by IBAMA and ANP as intervening parties. 41 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) On September 27, 2013, the CAT was approved by the federal court where the two lawsuits of US$ 10 billion were filed, and as a result, both were dismissed. The CAT will become effective once formal adjudication of the two lawsuits is complete. Due to its 30% ownership interest in the Frade consortium, Petrobras may be contractually obligated to pay 30% of the total contingencies related to the incidents that occurred in the Frade field, although the Company is not part of the lawsuits or the CAT. Contingent assets Legal proceeding in the United States - P-19 and P-31 In 2002, Braspetro Oil Service Company (Brasoil) and Petrobras obtained a favorable decision in related lawsuits filed before U.S. courts by the insurance companies United States Fidelity & Guaranty Company and American Home Assurance Company in which they were seeking to obtain (since 1997 and regarding Brasoil) a judicial order exempting them from their payment obligations under the performance bond related to platforms P- 19 and P-31, and seeking reimbursement from Petrobras for any amounts for which they could ultimately be held liable in the context of the execution proceedings of such performance bond. On July 21, 2006, the U.S. courts issued an executive decision, conditioning the payment of the amounts owed to Brasoil to a definitive dismissal of the legal proceedings involving identical claims that are currently in course before Brazilian courts. Brasoil, Petrobras and the insurance companies already pleaded the dismissal of the Brazilian legal proceedings but their definitive dismissal is awaiting the hearing of an appeal filed by the platforms’ shipbuilding company before the Superior Court for Non-Constitutional Matters (STJ). The Company is intensifying actions taken, in an attempt to settle this lawsuit. The amount of damages claimed is approximately US$ 245. Guarantees for concession agreements for petroleum exploration The Company has guarantees for the Minimum Exploration Programs established in the concession agreements for exploration of areas by the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (“ANP”) in the total amount of US$ 3,158, of which US$ 2,817 are still in force, net of commitments that have been undertaken. The guarantees comprise crude oil from previously identified producing fields, pledged as security, for US$ 2,036 and bank guarantees in the amount of US$ 781. Risk management and derivative instruments The Company is exposed to a variety of risks arising from its operations: market risk (including price risk related to crude oil and oil products), foreign exchange risk, interest rate risk, credit risk and liquidity risk. Risk management The objective of the overall risk management policy of the Company, which considers all positions held and their respective risks in the analysis and decisions made, is to achieve an appropriate balance between growth, increased return on investments and risk exposure level, which can arise from its normal activities or from the context within which the Company operates, so that, through effective allocation of its physical, financial and human resources it may achieve its strategic goals. 42 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Market risk Risk management of price risk (related to crude oil and oil products) Petrobras does not use derivative instruments to hedge exposures to commodity price cycles related to products purchased and sold to fulfill operational needs. Derivatives are used as hedging instruments to manage the price risk of certain transactions carried out abroad, which are usually short-term transactions similar to commercial transactions. The main risk management techniques used by the Company to manage price risk of crude oil and oil products, in the transactions carried out abroad are operating Cash Flow at Risk (CFAR), Value at Risk (VAR) and Stop Loss. a) Notional amount, fair value and guarantees of crude oil and oil products derivatives Notional value (in thousands of bbl)* Fair value** Maturity Statement of Financial Position Futures contracts (6,884) (3,380) 4.5 (18) 2013/2014 Purchase commitments 58,651 16,500 Sale commitments (65,535) (19,880) Options contracts 757 (2,050) − (1.5) 2013 Call (1,750) (1,080) (0.5) (1) Long position 7,172 3,204 Short position (8,922) (4,284) Put 2,507 (970) 0.5 (0.5) Long position 11,402 2,029 Short position (8,895) (2,999) Total recognized in other current assets and liabilities 4.5 (19.5) * Negative notional values (in bbl) represent short positions. ** Negative fair values were recorded in liabilities and positive fair values in assets. Finance income Jan-Sep/2013 Jan-Sep/2012 Gain / (Loss) recognized in profit or loss for the period (37) (108) Guarantees given as collateral Generally consist of deposits 69 103 b) Sensitivity analysis of crude oil and oil products derivatives The probable scenario is the fair value at September 30, 2013. The stressed scenarios consider price changes of 25% and 50% on the risk variable, respectively, comparatively to September 30, 2013. 43 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Crude Oil and Oil Products Risk Probable Scenario at 09.30.2013 Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Brent Derivative (Brent prices increase) 1 (126) (252) Inventories (Brent prices decrease) (3) 124 250 (2) (2) (2) Butane Derivative (Butane prices decrease) − (2) (4) Inventories (Butane prices increase) − 2 4 − − − Diesel Derivative (Diesel prices decrease) (3) (22) (41) Inventories (Diesel prices increase) 2 21.5 40 (1) (0.5) (1) Freight Derivative (Freight costs decrease) (0.4) (2) (4) Inventories (Freight costs increase) 3 − 6 2.6 (2) 2 Gasoline Derivative (Gasoline prices increase) (64) (119) (174) Inventories (Gasoline prices decrease) 14 125 181 (50) 6 7 Jet Fuel Derivative (Jet fuel prices decrease) 114 86 58 Inventories (Jet fuel prices increase) (112) (84) (57) 2 2 1 LLS Derivative (LLS prices decrease) 31 23 15 Inventories (LLS prices increase) (31) (23) (15) Naphtha Derivative (Naphtha prices increase) 7.6 3.1 (1.8) Inventories (Naphtha prices decrease) (7.2) (2.7) 2.2 0.4 0.4 0.4 Fuel Oil Derivative (Fuel Oil prices increase) (68) (126) (184) Inventories (Fuel Oil prices decrease) 68 125 182 − (1) (2) Propane Derivative (Propane prices increase) (1) (10.3) (19.7) Inventories (Propane prices decrease) 0.4 9.9 19.3 (0.6) (0.4) (0.4) WTI Derivative (WTI prices increase) 4 13 19 Inventories (WTI prices decrease) (4) (18) (32) − (5) (13) c) Embedded derivatives – sale of ethanol On March 8, 2013 the Company entered into an agreement to amend the ethanol sale contract, modifying prices and quantities. The selling price of each future ethanol shipment will be based on the price of ethanol in the Brazilian market (ESALQ) plus a spread. The amended agreement therefore no longer has a derivative instrument measured as an embedded derivative. 44 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The notional value, fair value and the sensitivity analysis of the swap are presented below: Fair Value Sensitivity analysis at 09.30.2013 Forward Contract Notional value (in thousands of m³) Risk Probable Scenario Stressed Scenario (∆ 25%) Stressed Scenario ( ∆ 50%) Long position (maturity in 2015) − 36 Decrease in spread (Naphtha x Ethanol) − − − Finance Income Jan-Sep/ 2013 Jan-Sep/ 2012 Gain/ (loss) recognized in profit or loss for the period (37) 0.5 Foreign exchange risk management The Company is exposed to foreign exchange risk from its assets and liabilities, arising from the price levels and volatility of currency markets. Petrobras seeks to identify and manage foreign exchange risk in an integrated manner, by recognizing and creating “natural hedges”, benefiting from the correlation between income and expenses. To mitigate short-term exchange risk exposure arising from transactions involving income and expenses in different currencies, the Company uses natural hedges by choosing the currency in which to hold cash, such as the Brazilian Real, US dollar or other currency. Foreign exchange risk is managed based on the net exposure and reviewed periodically to support the Executive Board. The Company can use derivative instruments to hedge certain liabilities, minimizing foreign exchange exposure. a) Hedge Accounting i) Cash Flow Hedge involving the Company’s future exports Effective mid-May 2013, the Company formally documented and designated hedging relationships to account for the effects of the existing natural hedge between a portion of its obligations denominated in U.S. dollars and a portion of its future export revenues in U.S. dollars, relative to foreign currency rates risk. The foreign currency rates risk is related to the spot rates and the hedged future exports are those considered highly probable. On September 30, 2013, there were principal amounts of long-term debt exposed to foreign currency risks related to the Brazilian Real vs. U.S. dollar spot rate designated as hedging instruments. The Company has prepared formal documentation in order to support the designation, including an explanation of how the designation of the hedging relationship is aligned with the Company’s Risk Management Policy objective and strategy, identification of the hedging instrument, the hedged transactions, the nature of the risk being hedged and an analysis which demonstrates that the hedge is expected to be highly effective. The Company reassesses the prospective and retrospective effectiveness of the hedge on an ongoing basis comparing the foreign currency component of the carrying amount of the hedging instruments and of the highly probable future exports (spot-rate method). The hedging relationships qualify for cash flow hedge accounting, which permits gains and losses arising from the effect of changes in the foreign currency exchange rate on derivative and non-derivative hedging instruments not to be immediately recognized in profit or loss, but be reclassified from equity to profit or loss in the same periods during which the future exports occur, thus allowing for a more appropriate presentation of the results for the period reflecting the strategy in the Company’s Risk Management Policy. 45 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The principal amounts and the carrying amount of the hedging instruments at September 30, 2013, along with the foreign currency losses recognized in other comprehensive income (shareholders’ equity) are set out below: Hedging Instrument Hedged Transactions Nature of the Risk Maturity Date Principal Amount (US$) Carrying amount of the Hedging Instruments on 09.30.2013 (R$) Non-Derivative Financial Instruments Portion of Highly Probable Future Monthly Export Revenues Foreign Currency – Real vs U.S. Dollar Spot Rate October 2013 to August 2020 41,737 93,072 Changes in the Principal Amount Amounts designated in May 2013 43,859 New hedging instruments designated 1,631 Exports affecting profit or loss (1,441) Principal repayments / amortization (2,312) Amounts designated as of September 30, 2013 41,737 Finance income and shareholders' equity Jan-Sep/2013 Jan-Sep/2012 Gain /(loss) recognized in profit or loss for the period (162) − Gain/ (loss) recognized in other comprehensive income - shareholders' equity (4,054) − ii) Cash flow hedge involving swap contracts - Yen vs. Dollar In September 2006 the Company entered into a cross currency swap to fix in U.S. dollars the payments related to bonds denominated in Japanese yen. The Company does not intend to settle these contracts before the maturity. The relationship between the derivative and the loan qualify as cash flow hedge and hedge accounting is applied. The effective portion of changes in fair value, assessed on a quarterly basis, are recognized in accumulated other comprehensive income, in the shareholders’ equity and reclassified to profit or loss in the periods when the hedged transaction item affects profit or loss. 46 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) b) Notional value, fair value and guarantees of derivative financial instruments Notional value (in millions) Fair Value Statement of financial position Cross Currency Swap (Maturity in 2016) 35 76 Long position (JPY) - 2.15% p.a. JPY 35,000 JPY 35,000 376 434 Short position (USD) - 5.69% p.a. USD 298 USD 298 (341) (358) U.S. dollar forward 0.9 0.5 U.S. dollar forward (long position) USD 39 (0.4) − U.S. dollar forward (short position) USD 118 USD 1,077 1.3 0.5 Total recognized in other current assets and liabilities 35.9 76.5 Finance income and shareholders' equity Jan-Sep/ 2013 Jan-Sep/ 2012 Gain /(loss) recognized in profit or loss for the period (46) 61 Gain/ (loss) recognized in other comprehensive income - shareholders' equity 7 6 Margin is not required for the operations the Company has entered into, related to foreign currency derivatives. c) Sensitivity analysis for foreign exchange risk on financial instruments The Company has assets and liabilities subject to foreign exchange risk. The main exposure involves the Brazilian Real, relative to the U.S. dollar. Foreign exchange risk arises on financial instruments that are denominated in a currency other than the Brazilian Real. Assets and liabilities of foreign subsidiaries, denominated in a currency other than the Brazilian Real are not included in the sensitivity analysis set out below when transacted in a currency equivalent to their respective functional currencies. The probable scenario, computed based on external data, as well as the stressed scenarios (a 25% and a 50% change in the foreign exchange rates) are set out below: 47 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Financial Instruments Exposure at 09.30.2013 Risk Probable Scenario* Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Assets 3,420 107 855 1,710 Liabilities (52,623) Dollar (1,652) (13,156) (26,312) Cash flow hedge on exports 41,736 1,310 10,434 20,868 Forward Derivative (Net short Position) (79) (3) (20) (39) (7,546) (238) (1,887) (3,773) Assets − Liabilities (968) Yen 37 (242) (484) Cross-currency Swap 356 (13) 125 376 (612) 24 (117) (108) Assets 3,661 Euro (116) 915 1,830 Liabilities (9,180) 290 (2,295) (4,590) (5,519) 174 (1,380) (2,760) Assets 878 Pound (37) 219 439 Liabilities (2,617) Sterling 111 (654) (1,309) (1,739) 74 (435) (870) Assets 375 Peso (17) 94 187 Liabilities (919) 41 (230) (460) (544) 24 (136) (273) (15,960) 58 (3,955) (7,784) (*) The probable scenario was computed based on the following changes for September, 30, 2013: Real x Dollar – a 2.51% appreciation of the Dollar relative to the Real / Dollar x Yen – a 3.89% depreciation of the Yen / Dollar x Euro: a 1.61% depreciation of the Euro / Dollar x Pound Sterling: a 0.74% depreciation of the Pound Sterling / Dollar x Peso: a 2.97% depreciation of the Peso. The data were obtained from the Focus Report of the Central Bank of Brazil and from Bloomberg. The impact of foreign exchange depreciation / appreciation does not jeopardize the liquidity of the Company in the short term due to the balance between liabilities, assets, revenues and future commitments in foreign currency, since most of its debt mature in the long term. Interest rate risk management The Company is mainly exposed to interest rate risk related to changes in the LIBOR rate, arising from debt issued in foreign currency and to changes in the Brazilian long-term interest rate (TJLP), arising from debt issued in Brazilian Real. An increase in interest rates causes a negative impact in the Company's finance expense and its financial position. The Company considers that exposure to interest rate risk does not cause a significant impact and therefore, preferably does not use derivative financial instruments to manage interest rate risk, except for specific situations encountered by certain companies of the Petrobras group. a) Main transactions and future commitments hedged by interest rate derivatives Swap contracts Floating-to-fixed swap (Libor USD) vs. Fixed rate (USD) In November 2010 the Company entered into an interest rate swap, in order to exchange a floating interest rate for a fixed rate, aiming at eliminating the mismatch between the cash flows of assets and liabilities from investment projects. The Company does not intend to settle the operation before the maturity date, and therefore, adopted hedge accounting for the relationship between the finance debt and the derivative. 48 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Other positions held are set out in the table below. b) Notional value, fair value, guarantees and sensitivity analysis for interest rate derivatives Notional value Fair value Statement of Financial Position Swaps (maturity in 2020) Short position USD 440 USD 460 (21) (42) Swaps (maturity in 2015) (0.7) (1) Long position – Euribor EUR 11 EUR 15 − 0.5 Short position – 4.19% Fixed rate EUR 11 EUR 15 (0.7) (1.5) Total recognized in other assets and liabilities (21.7) (43) Finance income and shareholders' equity Jan-Sep/2013 Jan-Sep/2012 Gain / (Loss) recognized in profit or loss for the period − (0.7) Gain / (Loss) recognized in other comprehensive income - shareholders' equity 0.4 (8) Interest Rate Derivatives Risk Probable Scenario (*) Stressed Scenario (∆ de 25%) Stressed Scenario (∆ de 50%) HEDGE (Derivative - Swap) LIBOR decline 7 (1) (1.3) Debt LIBOR increase 7 (1) (1.3) Net effect 14 (2) (2.6) HEDGE (Derivative - Swap) Euribor decline 0.5 − − Debt Euribor increase 0.5 − − Net effect 1 − − (*) The probable scenario was obtained based on LIBOR futures. Margin is not required for the operations the Company has entered into, related to interest rate derivatives. Credit risk Petrobras is exposed to the credit risk arising from commercial transactions and from cash management, related to financial institutions and to credit exposure to customers. Credit risk is the risk that a customer or financial institution will fail to pay amounts due, relating to outstanding receivables or to financial investments, guarantees or deposits with financial institutions. Credit risk management in Petrobras is a portion of its financial risk management, which is performed by the Company’s officers, under a corporate policy of risk management. The Credit Commissions are, each, composed of executive Managers for Risk Management, Finance and Commercial Department. The purpose of the Credit Commissions is to analyze credit management issues, relating to granting and managing credit; to encourage integration between the units that compose the Credit Commissions; and to identify recommendations to be applied in the units involved or to be submitted to the appreciation of higher jurisdictions. 49 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The credit risk management policy is part of the Company’s global risk management policy and aims at reconciling the need for minimizing exposure to credit risk and maximizing the result of commercial and financial transactions, through an efficient credit analysis process and efficient credit granting and management processes. The Company manages credit risk by applying quantitative and qualitative parameters that are appropriate for each of the market segments in which it operates. The Company’s commercial credit portfolio is much diversified and the credits granted are divided between clients from the domestic market and from foreign markets. Credit granted to financial institutions is spread among the major international banks rated by the international rating agencies as Investment Grade and highly-rated Brazilian banks. The maximum exposure to credit risk is represented mainly by the balance of accounts receivable and derivative financial instruments outstanding. Liquidity risk The Company's liquidity risk is represented by the possibility of a shortage of funds, cash or another financial asset in order to settle its obligations on the established dates. The liquidity risk management policy adopted by the Company provides that the maturity of its debt continues to be lengthened, exploring the funding opportunities available in the domestic market and being significantly active in the international capital markets by broadening the investor’s base in fixed income. Petrobras finances its working capital through a centralized cash management for the group and by assuming short-term debt, which is usually related to commercial transactions, such as export credit notes and advances on foreign exchange contracts. Investments in non-current assets are financed through long-term debt, such as bonds issued in the international market, funding from credit bureaus, financing and pre-payment of exports, development banks in Brazil and abroad, and lines of credit with national and international commercial banks. A maturity analysis of the long-term debt, including face value and interest payments is set out in the table below: Maturity 2013 6,226 2014 8,786 2015 12,291 2016 15,569 2017 12,897 2018 18,936 2019 and thereafter 78,099 Balance at September 30, 2013 152,804 Balance at December 31, 2012 136,068 Financial investments (derivative financial instruments) Operations with derivatives are, both in the domestic and foreign markets, earmarked exclusively for the exchange of indices of the assets that comprise the portfolios, and their purpose is to provide flexibility to the managers in their quest for efficiency in the management of short-term financial assets. The market values of the derivatives held in the exclusive investment funds at September 30, 2013 are set out below: 50 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Contract Number of Contracts (Thousands) Notional value Fair value Maturity Future DI (Interbank Deposit) 3 2013; 2014; 2015; 2016 Long position 9,192 373 − Short position (117,889) (4,640) 3 DDI (Foreign Exchange Coupon) forward 0.4 2013 and 2014 Long position 209 10 − Short position (290) (14) 0.4 U.S. dollar forward (0.4) 2013 Long position 746 37 − Short position (280) (14) (0.4) Fair value of financial assets and liabilities Fair values are determined based on market prices , when available, or, in the absence thereof, on the present value of expected future cash flows. The fair values of cash and cash equivalents, trade accounts receivable, short term debt and trade accounts payable are the same as their carrying values. The fair values of other long-term assets and liabilities do not differ significantly from their carrying amounts. At September 30, 2013, the estimated fair value for the Company’s long term debt was US$ 106,667 and was computed based on the prevailing market rates for operations that have similar nature, maturity and risk to the contracts recognized and it may be compared to the carrying amount of US$ 104,258. The hierarchy of the fair values of the financial assets and liabilities, recorded on a recurring basis, is set out below: Fair value measured based on Prices quoted on active market (Level I) Valuation technique supported by observable prices (Level II) Valuation technique without use of observable prices (Level III) Total fair value recorded Assets Marketable securities 8,328 − − 8,328 Commodity derivatives 4.5 − − 4.5 Foreign currency derivatives − 35.9 − 35.9 Balance at September 30, 2013 8,332.5 35.9 − 8,368.4 Balance at December 31, 2012 10,463.5 76 36 10,575.5 Liabilities Commodity derivatives − Interest derivatives − (21.7) − (21.7) Balance at September 30, 2013 − (21.7) − (21.7) Balance at December 31, 2012 (62) − − (62) 51 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Subsequent events Libra block auction results On October 21, 2013, the joint venture comprised of Petrobras (10%), Shell (20%), Total (20%), CNPC (10%) and CNOOC (10%) was the winner in the first Pre-Salt bidding round for the Libra block held by the Brazilian National Petroleum Agency - Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP). As a result of the bid, Petrobras’ definite interest in the joint venture will be 40%, with proportionate rights and obligations. The exploration and production agreement for the block will be a production sharing agreement, as established by Law n. 12,351 enacted December 2010. The winning consortium offered 41.65% of the profit oil for the Federal Government. A signature bonus in the amount of US$ 7 billion is to be paid in a single payment, US$ 3 billion of which payable by Petrobras, related to its share in the consortium. 52 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Information Related to Guaranteed Securities Issued by Subsidiaries Petrobras Global Finance B.V. (PGF) Petróleo Brasileiro S.A. - Petrobras has fully and unconditionally guaranteed the debt securities issued by Petrobras Global Finance B.V. (PGF), a 100-percent-owned finance subsidiary of Petrobras. There are no significant restrictions on the ability of Petrobras to obtain funds from PGF. Petrobras International Finance Company – PiFCo Petróleo Brasileiro S.A. - Petrobras has fully and unconditionally guaranteed the debt securities of Petrobras International Finance Company - PifCo, a 100-percent-owned subsidiary of Petrobras. The following condensed consolidated financial information is provided for Petróleo Brasileiro S.A. – Petrobras, as guarantor, and for Petrobras International Finance Company – PifCo, as issuer, as an alternative to providing separate financial statements for the issuer in accordance with SEC Regulation SX 3-10 (c). The financial statements of Petrobras and PifCo are presented using the equity method of accounting for investments in subsidiaries. 53 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Financial Position Petrobras S.A. Guarantor PifCo All Other Consolidated Companies Consolidating and Eliminating Adjustments Consolidated Assets Current assets 52,342 4,042 48,595 (43,434) 61,545 Cash and cash equivalents 8,536 2,545 11,628 (5,063) 17,646 Marketable securities 15,312 39 367 (7,401) 8,317 Trade and other receivables 7,502 1 29,862 (27,715) 9,650 Inventories 12,388 − 3,728 (1,062) 15,054 Recoverable taxes 5,535 − 1,216 86 6,837 Advances to suppliers 535 − 73 − 608 Non-current assets held for sale 1,005 − 1,161 (219) 1,947 Others 1,529 35 560 (638) 1,486 Discontinued operations − 1,422 − (1,422) Non-current assets 234,064 24,960 119,112 (99,575) 278,561 Long-term receivables Trade receivables and loans 3,488 24,960 30,024 (54,075) 4,397 Marketable securities 115 − 7,141 (7,107) 149 Judicial deposits 2,225 − 476 (1) 2,700 Deferred taxes 6,474 − 2,297 649 9,420 Other tax assets 3,784 − 1,618 2 5,404 Advances to suppliers 1,028 − 2,413 − 3,441 Others 1,598 − 298 (87) 1,809 Investments 40,388 − 4,232 (37,846) 6,774 Property, plant and equipment, net 139,820 − 69,644 (1,102) 208,362 Intangible assets 35,144 − 969 (8) 36,105 Total assets 286,406 29,002 167,707 (143,009) 340,106 Liabilities Current liabilities 42,669 860 17,881 (30,035) 31,375 Current debt 12,390 856 6,758 (11,865) 8,139 Trade payables 21,658 − 7,826 (17,863) 11,621 Taxes payable 4,200 − 765 − 4,965 Dividends payable − − 213 (213) − Employee compensation (payroll, profit sharing and related charges) 2,583 − 323 − 2,906 Pension and medical benefits 717 − 30 − 747 Non-current liabilities held for sale 110 − 347 − 457 Others 1,011 − 1,619 (90) 2,540 Discontinued operations − 4 − (4) − Non-current liabilities 90,682 28,335 97,693 (61,836) 154,874 Non-current debt 43,309 28,335 93,839 (61,225) 104,258 Deferred taxes 19,008 − 1,458 − 20,466 Pension and medical benefits 18,077 − 1,205 − 19,282 Provisions for legal proceedings 1,004 − 471 73 1,548 Provision for decomissioning cost 7,898 − 374 − 8,272 Others 1,386 − 346 (684) 1,048 Petrobras shareholder's equity 153,055 (193) 51,203 (51,010) 153,055 Non-controlling interests − − 930 (128) 802 Total liabilities and shareholder's equity 286,406 29,002 167,707 (143,009) 340,106 54 Petróleo Brasileiro S.A. – Petrobras Consolidated notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Financial Position Petrobras
